Citation Nr: 0711310	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant served on active duty from September 
1980 to February 1986.  

This appeal originates from a September 2003 rating decision 
of the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO) that determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a back disability.  The veteran ultimately perfected an 
appeal of that decision.  It is now ready for appellate 
review.

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a back disability, 
the issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for additional 
development and de novo review.  


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a back disability in August 1990.  The veteran 
was provided notice of that decision in August 1990 but did 
not submit a notice of disagreement within one year of that 
notice.  The RO denied the reopening of a claim of 
entitlement to service connection for a back disability when 
it issued an unappealed rating decision in June 2003.

2.  The evidence associated with the claims file subsequent 
to the June 2003 rating decision is neither cumulative nor 
redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.  


CONCLUSION OF LAW

Evidence received since the June 2003 rating decision, 
wherein the RO denied the reopening of a previously denied 
claim of entitlement to service connection for a back 
disability, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the veteran's case, the RO notified him of the 
requirements for the reopening of a previously denied claim 
of service connection, and obtained private and VA treatment 
records to assist in the development of his claim.  In view 
of the fact that this decision is a grant of the benefits 
sought on appeal, namely the request to reopen a previously 
denied claim, further notification and development pursuant 
to the VCAA is not required.  When this matter is addressed 
by the RO on a de novo basis, additional requirements of 
notice and development will be required.  

New & Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a back 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received 
to reopen this claim.  Therefore, that claim is reopened and 
the appellant is entitled to have that claim considered de 
novo.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The RO denied a claim of entitlement to service connection 
for a back disability in August 1990.  The veteran was 
provided notice of that decision in August 1990 but did not 
submit a notice of disagreement within one year of that 
notice.  The RO denied the reopening of a claim of 
entitlement to service connection for a back disability when 
it issued an unappealed rating decision in June 2003.

The June 2003 RO decision, the last time a back disability 
service connection claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

At the time of the June 2003 denial, the claims file included 
the veteran's service medical records that showed the veteran 
having sustained an injury to his back in April 1985 
following a motor vehicle accident in service.  Marked 
generalized muscle spasms were noted.  The claims file also 
included pertinent post-service medical records dated no 
later than the July 1990 VA examination in which possible 
degenerative arthritis of the lumbar spine was ruled out 
following a pertinent x-ray study.  The specified basis for 
the final disallowance of the appellant's claim of 
entitlement to service connection for a back disability in 
August 1990 was that the competent evidence of record did not 
show a current back disability.  The specified basis for the 
denial in June 2003 was that no evidence pertinent to the 
veteran's back had been received since the August 1990 
denial.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in June 2003 includes pertinent 
private and VA medical records from 2000 to 2005.  
Significantly, an April 2000 outpatient treatment record 
shows an assessment of mechanical low back pain, and a June 
2003 VA treatment record shows a diagnosis of chronic back 
pain.  

Assuming its credibility, this evidence received since the 
June 2003 denial is neither cumulative nor redundant, and by 
itself, and particularly when viewed in connection with 
previous evidence of record (namely a back injury in 
service), relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disability.  Accordingly, reopening the veteran's 
claim is warranted.  


ORDER

There having been received the requisite new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disability, the appeal is granted to 
this extent only.


REMAND

The issue previously before the Board was whether the 
appellant's claim of entitlement to service connection for a 
back disability could be reopened on the basis of the receipt 
of new and material evidence.  Given that the appellant's 
claim has been reopened and the issue has thus been modified, 
additional due process requirements are applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).
The veteran submitted statements in March 2005 indicating 
that he has received recent treatment for his back that could 
support his claim for service connection.  He has specified 
the New Orleans VA Medical Center (VAMC), "Dr. Stewart on 
Jouma Boulevard," and "Dr. Scott Montgomery who is on the 
staff of Ochsner Hospital" as sources of recent medical 
treatment.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the location of which 
has been specifically identified by the veteran, in order to 
fully determine the nature and etiology of any disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

This evidence of a current back disability when viewed in 
conjunction with evidence of a back injury in service raises 
the possibility that the veteran has a current back 
disability that could be related to service.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

Finally, having reopened the appellant's claim of entitlement 
to service connection for a back disability, it is incumbent 
upon the RO to readjudicate that claim on a de novo basis 
with consideration of all of the evidence, both new and old.  



Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied with respect to the 
claim of entitlement to service 
connection for a back disability in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  At the very 
least, the veteran must be provided VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for service connection, and establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After obtaining all necessary 
information, authorizations, and 
releases, obtain copies of all treatment 
records identified by the veteran, 
regardless of the source, from any health 
care provider who has treated the veteran 
for the disorders at issue since April 
2005, the date of the most recent 
treatment records in the claims file.  
Specifically, obtain copies of any 
treatment records identified by the 
veteran, including those from the New 
Orleans VA Medical Center (VAMC), 
"Dr. Stewart on Jouma Boulevard," and 
"Dr. Scott Montgomery who is on the 
staff of Ochsner Hospital".  All records 
obtained should be associated with the 
claims file.

4.  Then, schedule the veteran for a VA 
spine examination(s) to determine whether 
any back disability, if found, bears any 
relationship to service, including the 
injury sustained in a motor vehicle 
accident identified in the service 
medical records.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions:
Is it at least as likely as not that 
any current back disability found is 
related by etiology to service on any 
basis?

5.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the issue of entitlement 
to service connection for a back 
disability should be readjudicated on a 
de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


